Title: Charles Willson Peale to Tobias Lear, 23 March 1792
From: Peale, Charles Willson
To: Lear, Tobias


Museum [Philadelphia] 23 Mar. 1792. Oblige me by using the enclosed cards at your leisure, and I will be pleased if my labors can contribute in the least to your amusements. “I have now the prospect before me that by the assistance of Gentlemen of science, and by the Aid of a Generous Public to be enabled me to spend the remainder of my time in bringing the Museum into such perfection and Stability as to be in future highly useful as well as Entertaining. The plain is now laid to produce a Repository of subjects in Natural history which in a few years may become equal to any thing of the kind in Europe.” Since leaving you, I thought that the donation of the Otahitian dress might be in your name. Please inform me if I am permitted to publish this in my next list of communications to the Museum.
